Citation Nr: 0127431	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  98 - 04 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder on and after November 24, 1994.

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder on and after November 7, 1996.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, including service in the Republic of Vietnam 
from August 25, 1966, to March 18, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1997 and 
April 2001 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  During the pendency 
of this appeal, a rating decision of May 1999 increased the 
evaluation of the veteran's service-connected post-traumatic 
stress disorder (PTSD) from 10 percent to 30 percent 
disabling, effective November 7, 1996, while a February 2001 
determination increased the evaluation of the veteran's 
service-connected post-PTSD to 50 percent, also effective 
November 7, 1996.  

Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Such is the case here.  The 
veteran has not withdrawn his appeal as to the issue of an 
increased rating for PTSD, and the claim is therefore before 
the Board for review.

The record further shows that the rating decision of April 
2001 denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  At a hearing held at the RO in September 2001 
before the undersigned traveling Member of the Board, the 
veteran indicated his intention to appeal the denial of his 
claim for a total disability rating based on unemployability 
due to service-connected disabilities.  The Board construes 
that testimony as a notice of disagreement with the denial of 
that claim, and finds that such warrants remand for issuance 
of a statement of the case addressing that issue.  


REMAND

The veteran's DD Form 214 and service administrative records 
show that he served on active duty from January 1966 to 
January 1969, including service in the Republic of Vietnam 
from August 25, 1966, to March 18, 1968.  During his Vietnam 
service, he served as a gunner from August 1866 to August 
1967, as a Senior Security Guard attached to the Air Force 
from August 1967 to October 1967, as mail clerk for two weeks 
in October 1967, and as an assistant gunner from October 1967 
to March 1968.  He participated in the Vietnam Counter-
Offensive Phase II campaign (August 2, 1967).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In Holliday v. Principi, 15 Vet. App. 21 (2001), the 
Court concluded that all provisions of the VCAA are 
potentially applicable to all claims for VA benefits, 
although the Court cannot determine in the first instance the 
specific applicability of the VCAA to a particular case.
Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 73,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  However, some 
regulations governing reopening of previously and finally 
denied claims were also revised effective the date of 
publication on August 29, 2001.  As the instant appeal does 
nor address the reopening of a previously and finally denied 
claim, the regulations specific to such claims are 
inapplicable to the instant appeal and will not be further 
discussed.  

The VCAA, including its implementing regulations, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 14 Stat. 2096, 2096-2099 (November 9, 2000);  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Further, the VCAA redefines VA's 
duty to assist under the new  38 U.S.C.A. § 5103A(a) through 
(d), including the provision of a medical examination, unless 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096, 2097-98 (November 9, 2000) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A].

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The RO must provide the claimant and his representative 
complete written notice of the provisions of the VCAA and its 
implementing regulations.  All additional relevant evidence 
necessary for an equitable disposition of the instant appeal 
must be obtained by the RO, and VA's duty of notification to 
the claimant of required information and evidence and its 
duty to assist a claimant in obtaining all evidence necessary 
to substantiate his claims must be fully met.  

Further, the criteria for evaluating mental disorders has 
changed, effective November 7, 1996.  See 61 Fed. Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  61 Fed Reg. 52,700 (1996), now codified at 
38 C.F.R. §§ 4.125-4.130).  The new criteria for evaluating 
service-connected psychiatric disability are codified at  
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  

In addition, the record shows that the RO has not obtained 
evidence from all sources identified by the claimant.  In 
addition, the claimant has not been afforded a VA psychiatric 
examination by a psychiatrist who has reviewed his entire 
claims folder and is informed as to the veteran's complete 
medical history, including the bases for his award of 
Railroad Retirement Board benefits in May 1992.  Rather, the 
RO has accepted VA examination reports which rely entirely 
upon a history offered by the claimant regarding the date of 
onset and nature of his symptomatology, his use of drugs and 
alcohol, and his daily activities.  Subjective complaints are 
routinely confused with objective findings on examination, 
and symptoms are cited which are not objectively identified 
anywhere in the record.  A number of assertions advanced by 
the claimant while undergoing VA psychiatric evaluation are 
unsupported by or in direct conflict with the known facts as 
shown in the medical record.  In some instances, the RO has 
relied upon the opinions of individuals who are not shown to 
be mental health care professionals and who cite no basis for 
their opinions other than the unsupported assertions and 
symptom reports of the claimant.  Additional psychiatric 
examination of the claimant is warranted.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  The RO's attempt to 
obtain such medical evidence was unavailing because the 
reporting individual failed to provide the requested opinion 
or to review the veteran's claims folder in its entirety, 
either on his initial examination or on the subsequent 
request for clarification.  During the claimant's sole 
psychiatric hospitalization in January 1986, it was reported 
by his attending psychiatrist, that his discontinuance of 
alcohol and cocaine, caused "a withdrawal reaction 
characterized by feelings of guilt, worthlessness, and 
thoughts that he had been a failure, a burden to his wife and 
family, etc."  In addition, reports from a private 
psychologist in January and March 1986 stated that the 
veteran's feelings of depression were of recent duration and 
were precipitated by the December 26, 1985, termination of 
his long history of alcohol and cocaine abuse because of 
disgust with his lifestyle and his dependence on those 
substances, resulting in depression with feelings of 
worthlessness, low self-esteem, lack of self-respect, and 
occasional suicidal thoughts.  The veteran himself stated in 
August 1985 that his depression started after he injured his 
left shoulder and underwent surgery in 1984; that he had no 
symptoms of depression prior to 1985; and that he was retired 
from the railroad in 1992 because of shoulder pain and 
stomach problems.  

The claimant has testified that following service, he began 
work for Conrail as a brakeman and conductor, and continued 
for 23 years (i.e., until 1992) .  The RO has failed to 
obtain the medical records of the claimant during the period 
of his employment at Conrail, including all reports of 
physical and mental examinations of the claimant conducted 
during that period.  The RO has further failed to obtain 
copies of the award letter or the administrative decision by 
which the veteran was initially awarded Railroad Retirement 
benefits showing the basis for that award.  

The record shows that at the time of the appellant's grant of 
Railroad Retirement Board benefits, the claimant was 
diagnosed with a left shoulder injury times two (1984 and 
1990); lumbosacral strain, recurrent, complicated by 
scoliosis; a herniated nucleus pulposus of the cervical 
spine, left, C6-C7; irritable bowel syndrome; severe 
Barrett's esophagitis, status post Nissen fundoplication; 
urinary frequency; and depression which was attributed by 
several physicians to alcohol and cocaine withdrawal and 
dissatisfaction with his work for the railroad, which failed 
to provide challenge or stimulation.  The claimant is 
entitled to another VA psychiatric examination and a medical 
opinion as to the several matters raised by the current 
record.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should initially provide the 
claimant and his representative complete 
written notice of the provisions of the 
VCAA and its implementing regulations.  
All additional relevant evidence 
necessary for an equitable disposition of 
the instant appeal should be obtained by 
the RO, and VA's duty of notification to 
the claimant of required information and 
evidence and its duty to assist a 
claimant in obtaining all evidence 
necessary to substantiate his claims must 
be fully met.  The claimant must again be 
informed that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  

2.  The RO should ask the claimant to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for a psychiatric 
disability, including drug and alcohol 
counseling, since service separation.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the claimant created by Rachel 
Henderson, an Alcohol and Drug Counselor 
at the VA outpatient mental health clinic 
in Toledo; all clinical records 
pertaining to treatment of the claimant 
at Clinical Psychologists & Associates 
(Dr. Dennis W. Koghut) from January 
through December 1986; all clinical 
records from R. N. Evers, MD, a private 
psychiatrist at The Toledo Hospital, as 
well as unedited copies of all clinical 
records in the possession of Donald K. 
Hickey, MD, pertaining to treatment of 
the claimant for any disability between 
January 1995 and the present.  The RO 
should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Toledo, since 
February 2001, and at the VAMC, Ann 
Arbor, at any time since service 
separation.

3.  Upon completion of the foregoing, the 
RO should schedule a VA psychiatric 
examination of the veteran by a panel of 
two psychiatrists who are qualified to 
diagnose and evaluate PTSD and who have 
not previously examined or treated the 
veteran.  The complete claims folder must 
be made available to and be reviewed by 
the examiners prior to their 
examinations, and each examiner should 
affirmatively indicate that he or she 
reviewed the claims folder in its 
entirety.  The examinations are to be 
conducted in accordance with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), and all 
appropriate studies, including additional 
psychological testing, if indicated, are 
to be performed.  The examiners should 
determine the nature and extent of any 
psychiatric disability found to be 
present, and express their opinions as to 
the resulting impact of each such 
disability upon the veteran's 
employability.  The basis for that 
opinion should be specifically 
identified, and any and all opinions 
expressed must be accompanied by a 
complete rationale.  Symptoms of PTSD 
should be distinguished from those of any 
other psychiatric disability found 
present, and a disability percentage 
assigned which takes into account only 
the veteran's service-connected PTSD and 
any associated disability related to 
service.  The examiners must assign a 
Global Assessment of Functioning (GAF) 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), and 
explain what the assigned score means.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
other development is incomplete, 
including if the requested psychiatric 
examination reports do not include all 
test reports, special studies, or 
opinions requested, or if the report does 
not affirmatively indicate that the 
examiner reviewed the claims folder, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
a rating in excess of 10 percent for PTSD 
on and after November 24, 1994; 
entitlement to a rating in excess of 50 
percent for post-traumatic stress 
disorder on and after November 7, 1996; 
and entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities, including on an 
extraschedular basis, in light of the 
additional evidence obtained.  

If the benefits sought on appeal remain denied, the claimant 
and his representative should be provided a supplemental 
statement of the case.  That supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


